381 F.2d 370
Jack SIZEMORE, Plaintiff-Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 17153.
United States Court of Appeals Sixth Circuit.
August 25, 1967.

Lester H. Burns, Jr., Manchester, Ky., on brief, for appellant.
George I. Cline, U. S. Atty., Moss Noble, Asst. U. S. Atty., Lexington, Ky., on brief, for appellee.
Before O'SULLIVAN, PECK and McCREE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a decision of the District Court sustaining the finding of the Secretary that appellant, who claims a period of disability and disability benefits under the Social Security Act, 42 U.S.C. § 401 et seq, is not under a "disability" as that term is defined in the Act. 42 U.S.C. § 416(i) (1).


2
Appellant contends he is afflicted with silicosis and other respiratory ailments which make it impossible for him to engage in substantial gainful activity. However, the testimony of Doctors Cornish, Gernert, Warden, and Davidson, made a part of the record before the Appeals Council, supports the finding of the Secretary. Since that finding is supported by substantial evidence, it is conclusive. 42 U.S.C. § 405(g); Hall v. Celebrezze, 340 F.2d 608 (6th Cir. 1965).


3
The judgment of the District Court is affirmed.